MEMORANDUM**
Federal prisoner Edward Stanley appeals the district court’s denial of his 28 U.S.C. § 2255 motion following his guilty plea and sentence of life imprisonment without possibility of parole for conspiracy to commit murder-for-hire in violation of 18 U.S.C. § 1958. We granted a certificate of appealability solely “as to the issue whether appellant’s guilty plea was knowing and voluntary.”1 We have jurisdiction pursuant to 28 U.S.C. § 2258. We review de novo, Sanchez v. United States, 50 F.3d 1448, 1451-52 (9th Cir.1995), and affirm.
Stanley contends that his guilty plea was not knowing and voluntary because the government withheld exculpatory information under Brady v. Maryland, 373 U.S. 83, 87, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). However, there is not a reasonable probability under an objective standard that, but for the newly discovered evidence about the government’s informant, Stanley “would have refused to plead and would have gone to trial,” Sanchez, 50 F.3d at 1454, because the newly discovered information was cumulative of information that Stanley knew at the time of his guilty plea.
The district court acted within its discretion in denying Stanley’s § 2255 motion without an evidentiary hearing because the files and records conclusively show that Stanley is not entitled to relief. See 28 U.S.C. § 2255; see also Shah v. United States, 878 F.2d 1156, 1159 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We do not consider any arguments outside the scope of the certificate of appealability. See, e.g., United States v. Christakis, 238 F.3d 1164, 1168 n. 5 (9th Cir.2001).